        Case 3:18-cv-00626-BAJ-EWD     Document 27    03/17/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA


 BEN HENRY SCOTT CIVIL ACTION

 VERSUS

 KEITH TURNER, ET AL. NO. 18-00626-BAJ-EWD




                            RULING AND ORDER

      Before the Court is Defendant's Motion To Dismiss Pursuant To

Federal Rule 12(b)(6) (Doc. 22). The Motion is unopposed. The Magistrate Judge

has issued a Report And Recommendation (Doc. 26), recommending that the

Court grant Defendants Motion to Dismiss and dismiss this case with prejudice.

There are no objections to the Report and Recommendation.


      Having carefully considered the underlying Complaint, the instant Motion,

and related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation, and ADOPTS it as the Court's opinion herein.


      Accordingly,

      IT IS ORDERED that Defendant's Motion To Dismiss Pursuant To

Federal Rule 12(b)(6) (Doc. 22) is GRANTED.
     Case 3:18-cv-00626-BAJ-EWD    Document 27   03/17/21 Page 2 of 2




    IT IS FURTHER ORDERED that this action is hereby DISMISSED WITH

PREJUDICE.




                       Baton Rouge, Louisiana, this   li,   ^
                                                            day of March, 2021




                                  JUDGE BRIA^A. JACKSON
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
